Sub‑Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the “Fund”) On October 7, 2015, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 1,540 3.100% notes, due January 15, 2019, issued by General Motors Financial Co.(CUSIP #37045XBB1) (the “Notes”), at a purchase price of $99.954 per Note, including a commission of .250% per Note. The Notes were purchased from Deutsche Bank Securities Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC C.L. King & Associates, Inc. Deutsche Bank Securities Inc. Great Pacific Securities Itau BBA USA Securities, Inc. J.P. Morgan Securities LLC Lloyds Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Santander Investment Securities Inc. Siebert Brandford Shank & Co., L.L.C. Société Générale Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on February 24-25, 2016. These materials include additional information about the terms of the transaction. Sub‑Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the “Fund”) On October 7, 2015, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 385 3.100% notes, due January 15, 2019, issued by General Motors Financial Co.(CUSIP #37045XBB1) (the “Notes”), at a purchase price of $99.954 per Note, including a commission of .250% per Note. The Notes were purchased from C.L. King & Associates, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BNY Mellon Capital Markets, LLC C.L. King & Associates, Inc. Deutsche Bank Securities Inc. Great Pacific Securities Itau BBA USA Securities, Inc. J.P. Morgan Securities LLC Lloyds Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Santander Investment Securities Inc. Siebert Brandford Shank & Co., L.L.C. Société Générale Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on February 24-25, 2016. These materials include additional information about the terms of the transaction. Sub‑Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the “Fund”) On November 9, 2015, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 1,700 4.60% notes, due May 13, 2046, issued by METLIFE Inc.(CUSIP #59156RBR8) (the “Notes”), at a purchase price of $99.61 per Note, including a commission of .875% per Note. The Notes were purchased from Deutsche Bank AG, Canada Branch, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ANZ Securities, Inc. Barclays Capital Inc. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. HSBC Securities (USA) Inc. ING Financial Markets, LLC MFR Securities, Inc. Mitsubishi UFJ Securities (USA), Inc. nabSecurities, LLC Samuel A. Ramirez & Company, Inc. SMBC Nikko Securities America, Inc. The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on February 24-25, 2016. These materials include additional information about the terms of the transaction. Sub‑Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the “Fund”) On March 15, 2016, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 1,650 3.336% notes, due March 18, 2021, issued by Ford Motor Credit Co. (CUSIP #345397XW8) (the “Notes”), at a purchase price of $100.00 per Note, including a commission of .350% per Note. The Notes were purchased from HSBC Securities (USA), Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: Banco Bradesco BBI S.A. BB Securities Ltd. BNY Mellon Capital Markets, LLC Commerz Markets LLC HSBC Securities (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated RBC Capital Markets, LLC SG Americas Securities, LLC UniCredit Capital Markets LLC U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on April 27-28, 2016. These materials include additional information about the terms of the transaction. Sub‑Item 770 Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund (the “Fund”) On March 18, 2016, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc., purchased 3,200 1.850% notes, due March 22, 2019, issued by JPMORGAN CHASE & Co. (CUSIP #46625HQU7) (the “Notes”), at a purchase price of $99.936 per Note, including a commission of .150% per Note. The Notes were purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ABN AMRO Securities (USA) LLC Academy Securities, Inc. BBVA Securities Inc. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Danske Markets Inc. Fifth Third Securities, Inc. ING Financial Markets LLC J.P. Morgan Securities LLC Lebenthal & Co., LLC. Lloyds Securities Inc. Loop Capital Markets LLC Mitsubishi UFJ Securities (USA), Inc. RBC Capital Markets, LLC Regions Securities LLC Scotia Capital (USA) Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. UniCredit Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f‑3 Procedures at the Fund’s Board meetings held on April 27-28, 2016. These materials include additional information about the terms of the transaction.
